Case 2:20-cv-07159-SB Document 21-8 Filed 10/23/20 Page 1 of 12 Page ID #:220




                    EXHIBIT H
Case
Case 2:20-cv-07159-SB
     2:17-bk-19548-NB Document
                       Doc 53 21-8    Filed 10/23/20
                               Filed 08/21/17         Page
                                                Entered    2 of 1215:54:43
                                                        08/21/17    Page ID #:221
                                                                            Desc
                        Main Document      Page 1 of 11
Case
Case 2:20-cv-07159-SB
     2:17-bk-19548-NB Document
                       Doc 53 21-8    Filed 10/23/20
                               Filed 08/21/17         Page
                                                Entered    3 of 1215:54:43
                                                        08/21/17    Page ID #:222
                                                                            Desc
                        Main Document      Page 2 of 11
Case
Case 2:20-cv-07159-SB
     2:17-bk-19548-NB Document
                       Doc 53 21-8    Filed 10/23/20
                               Filed 08/21/17         Page
                                                Entered    4 of 1215:54:43
                                                        08/21/17    Page ID #:223
                                                                            Desc
                        Main Document      Page 3 of 11
Case
Case 2:20-cv-07159-SB
     2:17-bk-19548-NB Document
                       Doc 53 21-8    Filed 10/23/20
                               Filed 08/21/17         Page
                                                Entered    5 of 1215:54:43
                                                        08/21/17    Page ID #:224
                                                                            Desc
                        Main Document      Page 4 of 11
Case
Case 2:20-cv-07159-SB
     2:17-bk-19548-NB Document
                       Doc 53 21-8    Filed 10/23/20
                               Filed 08/21/17         Page
                                                Entered    6 of 1215:54:43
                                                        08/21/17    Page ID #:225
                                                                            Desc
                        Main Document      Page 5 of 11
Case
Case 2:20-cv-07159-SB
     2:17-bk-19548-NB Document
                       Doc 53 21-8    Filed 10/23/20
                               Filed 08/21/17         Page
                                                Entered    7 of 1215:54:43
                                                        08/21/17    Page ID #:226
                                                                            Desc
                        Main Document      Page 6 of 11
Case
Case 2:20-cv-07159-SB
     2:17-bk-19548-NB Document
                       Doc 53 21-8    Filed 10/23/20
                               Filed 08/21/17         Page
                                                Entered    8 of 1215:54:43
                                                        08/21/17    Page ID #:227
                                                                            Desc
                        Main Document      Page 7 of 11
Case
Case 2:20-cv-07159-SB
     2:17-bk-19548-NB Document
                       Doc 53 21-8    Filed 10/23/20
                               Filed 08/21/17         Page
                                                Entered    9 of 1215:54:43
                                                        08/21/17    Page ID #:228
                                                                            Desc
                        Main Document      Page 8 of 11
Case
 Case2:20-cv-07159-SB
      2:17-bk-19548-NB Document
                        Doc 53 21-8   Filed 10/23/20
                                Filed 08/21/17        Page
                                                 Entered   10 of 12
                                                         08/21/17    Page IDDesc
                                                                  15:54:43  #:229
                         Main Document      Page 9 of 11
Case
 Case2:20-cv-07159-SB
      2:17-bk-19548-NB Document
                        Doc 53 21-8    Filed 10/23/20
                                 Filed 08/21/17        Page
                                                  Entered   11 of 12
                                                          08/21/17    Page IDDesc
                                                                   15:54:43  #:230
                         Main Document      Page 10 of 11
Case
 Case2:20-cv-07159-SB
      2:17-bk-19548-NB Document
                        Doc 53 21-8    Filed 10/23/20
                                 Filed 08/21/17        Page
                                                  Entered   12 of 12
                                                          08/21/17    Page IDDesc
                                                                   15:54:43  #:231
                         Main Document      Page 11 of 11
